           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    NORTHERN DIVISION

ALEJANDRO MENDIOLA,
Reg #31495-009                                           PLAINTIFF

v.                      No. 3:19-cv-335-DPM

DOE                                                    DEFENDANT

                            JUDGMENT
      Mendiola' s complaint is dismissed without prejudice.



                                D.P. Marshall Jr.
                                United States District Judge
